Case 20-11075-elf      Doc 34     Filed 09/23/20 Entered 09/23/20 13:26:59             Desc Main
                                  Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE: Denise M. Hewitt
         Debtor,                          BANKRUPTCY CASE NUMBER
                                          20-11075/ELF
 Nationstar Mortgage LLC d/b/a Mr. Cooper
 as servicer for KelDon I LLC             CHAPTER 13
        Movant.
 v.                                       11 U.S.C. § 362

 Denise M. Hewitt                                  October 20, 2020 at 9:30 AM
      Debtor/Respondent,
                                                   Courtroom # 1
 Frederick Hewitt
       (Non-filing Co-Debtor),

 William C. Miller, Trustee
       Additional Respondent.

 MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER AS SERVICER
  FOR KELDON I LLC FOR RELIEF FROM THE AUTOMATIC STAY AND CO-
            DEBTOR STAY UNDER SECTION §362 (d) AND §1301

        Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper as servicer for KelDon I
LLC ("Movant"), by and through its undersigned counsel, pursuant to 11 U.S.C. §362 and
§1301, hereby seeks relief from the automatic stay and co-debtor stay to exercise and enforce its
rights, without limitation, with respect to certain real property. In support of this motion,
Movant avers as follows:

       1.      Debtor named above filed a Voluntary Petition under Chapter 13 of the United
       States Bankruptcy Code in the Eastern District of Pennsylvania under the above case
       number.

       2.      Movant is the holder of a secured claim against Debtor and Frederick Hewitt
       (“Non-filing Co-Debtor”), secured only by a first mortgage lien on real estate which is
       the principle residence of Debtor located at 9347 Edmund Street, Philadelphia, PA 19114
       (the "Mortgaged Premises").

       3.     Nationstar Mortgage LLC d/b/a Mr. Cooper as servicer for KelDon I LLC
       services the loan on the property referenced in this motion for relief. In the event the
       automatic stay in this case is modified, this case dismisses and/or the debtor obtains a
       discharge and a foreclosure action is commenced on the mortgaged property, the
       foreclosure will be conducted in the name of KelDon I LLC.

       4.      Nationstar Mortgage LLC d/b/a Mr. Cooper as servicer for KelDon I LLC,
       directly or through an agent, has possession of the promissory note. The promissory note
Case 20-11075-elf     Doc 34    Filed 09/23/20 Entered 09/23/20 13:26:59             Desc Main
                                Document      Page 2 of 3



     is either made payable to Noteholder or has been duly indorsed in blank. Noteholder is
     the original mortgagee, or beneficiary, or the assignee of the security instrument for the
     referenced loan.

     5.     The filing of the aforesaid Petition operated as an automatic stay under Section
     362(a) of the Bankruptcy Code of proceedings by Movant to foreclose on the Mortgaged
     Premises. Movant requests relief from the automatic stay to continue with the filed
     mortgage foreclosure action, if any, and to take the necessary action to obtain the
     Mortgaged Premises.

     6.     Additional Respondent is the Standing Trustee appointed in this Chapter 13
     proceeding.

     7.     Debtor has claimed an exemption in the amount of $25,150.00 in the subject
     property.

     8.       Debtor has failed to make all post-petition monthly mortgage payments.

     9.       The defaults include the failure to make the following monthly payments:

              a)     Payments of $1,241.75 from June 1, 2020 through September 1, 2020
                     which totals $4,967.00;

              b)     Suspense Balance $174.75;

              c)     The total amount due (a through b combined) is $4,792.25

     10.    The Fair Market Value of the Mortgaged Premises is $241,120.80, as per
     Debtor’s Schedules. The approximate amount necessary to payoff the loan is
     $232,676.21 good through September 16, 2020. The breakdown of the payoff is as
     follows:

          Principal Balance                                                            $147,491.08
          Accrued Interest                                                              $31,645.11
          Escrow Advances made by Plaintiff                                             $14,235.71
          NSF Check Charges                                                                  80.00
          Corporate Advance                                                              $7,251.54
          Deferred Principal                                                            $32,357.17
          Suspense Balance                                                               ($384.40)

     11.     Movant's interests are being immediately and irreparably harmed. Movant is
     entitled to relief, from the automatic stay, pursuant to either 11 U.S.C. § 362 (d)(1) or
     (d)(2), because of the foregoing default and because:

              a)     Movant lacks adequate protection for its interests in the Mortgaged
                     Premises;

              b)     Debtor does not have any equity in the Mortgaged Premises; and
Case 20-11075-elf       Doc 34     Filed 09/23/20 Entered 09/23/20 13:26:59              Desc Main
                                   Document      Page 3 of 3



               c)      The Mortgaged Premises are not necessary to an effective reorganization
                       or plan.

       12.     Movant additionally seeks relief from the Co-Debtor stay under §1301 (if
       applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable
       harm to the Movant. Movant may be barred from moving forward with its state court
       rights under the terms of the mortgage without relief from the co-debtor stay.

       13.   Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to
       immediately implement and enforce the Court’s order.

       14.     Attached are redacted copies of any documents that support the claim, such as
       promissory notes, purchase order, invoices, itemized statements of running accounts,
       contracts, judgments, mortgages, and security agreements in support of right to seek a lift
       of the automatic stay and foreclose if necessary.


         WHEREFORE, Movant respectfully moves this Court for an Order (i) granting Movant
relief from the automatic stay to foreclose upon and to otherwise exercise and enforce its rights
with respect to the Mortgaged Premises, (ii) awarding reasonable attorneys' fees incurred in the
preparation and presentation of this motion, and (iii) granting all such other and further relief as
the Court deems appropriate and necessary.

                                                      Respectfully submitted,


                                                              /s/ Kristen D. Little
Dated: September 23, 2020                             BY:
                                                      Kristen D. Little, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:20-065363                                  PA BAR ID #79992
                                                      klittle@logs.com
                                                      pabk@logs.com
